Citation Nr: 1743503	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis in the left leg.

2.  Entitlement to service connection for a bilateral eye condition.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a dental disorder for VA compensation purposes.

7.  Entitlement to a disability rating in excess of 10 percent for a back disability prior to November 3, 2010 and in excess of 20 percent thereafter.

8.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.
9.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

10.  Entitlement to a compensable disability rating for hemorrhoids.

11.  Entitlement to an effective date earlier than October 19, 2009 for a disability rating of 10 percent for a right knee disability.

12.  Entitlement to an effective date earlier than October 19, 2009 for a disability rating of 10 percent for a left knee disability.

13.  Entitlement to special monthly compensation for loss of use of creative organ.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issue of entitlement to service connection for a dental disorder for VA treatment purposes has been raised by the record by virtue of the Veteran's claim for service connection for a dental disorder for compensation purposes, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board also notes that a contested claim is pending before the AOJ.  As the AOJ has not finally adjudicated the issue, the Board does not have jurisdiction over the matter at this time.

The issues of entitlement to service connection for a bilateral eye disorder, sleep apnea, erectile dysfunction and a dental disorder as well as entitlement to special monthly compensation for loss of use of creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has already been granted service connection for disabilities impacting the Veteran's left leg, a separate left leg disability is not shown.

2.  Hypertension was not diagnosed in service or within a year of separation from service, and hypertension has not been linked to the Veteran's military service but competent evidence.
 
3.  The Veteran's back manifested: muscle spasms severe enough cause an abnormal gait prior to November 3, 2010; but did not result in either ankylosis during the period on appeal or a forward flexion of functionally limited to 30 degrees or less.

4.  The Veteran's right knee disability was not functionally limited to 30 degrees of flexion or less or functionally limited to 10 degrees of extension or more during the period on appeal.

5.  The Veteran's left knee disability was not functionally limited to 30 degrees of flexion or less or functionally limited to 10 degrees of extension or more during the period on appeal.

6.  The Veteran's right knee disability was productive of mild instability but not worse.

7.  The Veteran's left knee disability was productive of mild instability but not worse.

8.  The Veteran's hemorrhoids were productive of mild or moderate symptoms but did not manifest in large, thrombotic, or irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences or persistent bleeding and with secondary anemia or with fissures during the course of the appeal.  

9.  The Veteran's claim for service connection for a right knee disability was first received on September 17, 2009, and the Veteran manifested right knee symptomology during this period of time.

10.  The Veteran's claim for service connection for a left knee disability was first received on September 17, 2009, and the Veteran manifested left knee symptomology during this period of time.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the left leg have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for a disability rating of 20 percent for the Veteran's back were met as of September 17, 2009, but the criteria for a disability rating in excess of 20 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for a disability rating in excess of 10 percent for a right knee disability due to limitation of motion or meniscus problems have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 (2016).

5.  The criteria for a disability rating in excess of 10 percent for a left knee disability due to limitation of motion or meniscus problems have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 (2016).

6.  The criteria for a separate 10 percent rating for instability of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

7.  The criteria for a separate 10 percent rating for instability of the left knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

8.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

9.  The criteria for an effective date of September 17, 2009 for the Veteran's right knee disabilities have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

10.  The criteria for an effective date of September 17, 2009 for the Veteran's left knee disabilities have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations, and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, cardiovascular-renal disease including hypertension, and organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

Left Leg

At issue is whether the Veteran is entitled to service connection for arthritis of the left leg.  Disabilities for arthritis of the left leg are assigned pursuant to Diagnostic Codes 5256-5263 (The Knee and Leg) and Diagnostic Code 5003 (degenerative arthritis).  The Veteran has already been granted service connection for a left knee disability, and knee disability ratings are assigned pursuant to Diagnostic Codes 5256-5263 (The Knee and Leg) and Diagnostic Code 5003 (degenerative arthritis).  Moreover, the Veteran may be granted multiple disability ratings for his left knee under these codes.  As such, a separate claim for service connection for a left leg disability is moot, and the Board shall not consider it any further.

Hypertension

The Veteran is seeking service connection for hypertension.

The Veteran's service treatment records are silent for reports of, or treatment for, hypertension.  The Veteran's systolic blood pressure measurements have ranged from 108 to 120, and the Veteran's diastolic blood pressure measurements have ranged from 42 to 80.  The Veteran's separation examination evaluated the Veteran's heart and vascular system as normal, and his blood pressure was measured as 100/60.  In a survey of medical history provided contemporaneously with the Veteran's separation examination, the Veteran denied having then, or having ever had, high blood pressure. 

Private treatment records from October 1988 to March 1995 note systolic blood pressure readings that ranged from 130 to 139, and the Veteran's diastolic blood pressure ranged from 82 to 96; with the exception of an aberrational blood pressure reading of 152/94 in April 1994.  An April 1997 private treatment record notes a blood pressure reading of 152/92.

An October 2004 private treatment record noted a prior history of hypertension.  Treatment records note a history of hypertension thereafter.

In a May 2011 statement, the Veteran claimed that his hypertension began in service, but that medical officers declined to memorialize elevated blood pressure readings during a period of service in order to prevent him from being discharged from the service.

The weight of the evidence indicates that the Veteran is not entitled to service connection for hypertension.  The Board notes that the Veteran has a current diagnosis of hypertension dating as far back as 1988.  The Board also notes the Veteran's lay reports of elevated blood pressure in service.  Nevertheless, the evidence of record does not establish a medical nexus between a current diagnosis of hypertension and an in-service incurrence of high blood pressure.  The Veteran denied having or ever having had problems with high blood pressure upon separation of service, and his separation examination evaluated his heart and vascular system as normal.  Additionally, the record does not contain a diagnosis of hypertension within one year of separation of service or continuous symptomology since separation of service.  

While the Veteran suggests now, in conjunction with a claim for disability benefits, that he was told in service that he had hypertension, the fact remains that he had an opportunity to report such symptomatology at his separation physical, but he affirmatively indicated that he did not have high blood pressure at that time.  Of note, while the Veteran denied having any high blood pressure at that time, he reported no fewer than twelve other conditions that were reportedly affecting him at that time.  As such, it stands to reason that if the Veteran had in fact been told he had high blood pressure in service, that he would have reported it while describing numerous other health impairments.  The fact that he failed to do so stands as strong evidence that he did not have the condition while in service.  Accordingly, the Board finds the Veteran's assertion of in-service onset of hypertension to not be credible. 

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between a current diagnosis of hypertension and an in-service incurrence, continuous symptomology since separation of service, or a diagnosis of hypertension within one year of separation of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for hypertension is denied.

Increased Rating

The Veteran contends that he is entitled to increased disability ratings for several disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.



Back

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for a back disability prior to November 3, 2010 and in excess of 20 percent thereafter.  

The Veteran first filed for service connection for his back in September 2009, which was granted and made effective the date the claim was received.  In November 2010, the Veteran filed a supplemental claim for an increased disability rating; which the Board interprets as a notice of disagreement with the assigned rating in light of the fact that it was filed within one year of the initial disability rating.  A disability rating of 20 percent was assigned during the pendency of the appeal.

Spinal disability ratings are assigned pursuant to the Formula for Rating IVDS Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  In order to qualify for this rating criteria a Veteran must manifest incapacitating episodes which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  Nevertheless, the Veteran has not been diagnosed with incapacitating episodes requiring physician prescribed bedrest during the course of his appeal, and, therefore, the Formula for Rating IVDS Base on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 10 percent is assigned when a back disability manifests in forward flexion greater than 60 degrees but not greater than 85 degrees; a combined range of motion greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait; or an abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).  

A disability rating of 20 percent is assigned when forward flexion in the back is greater than 30 degrees but not greater than 60 degrees; when a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when a back disability manifests in unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when a back disability manifests in unfavorable ankylosis of the entire spine.  Id.

Neither a 50 percent disability rating nor a total disability rating are raised by the record, because the Veteran's VA examinations have consistently indicated that ankylosis was not present in the Veteran's back.  Furthermore, the Veteran has not claimed in any of his written statements, nor do any of his private or VA treatment records suggest that he has lost all motion in his spine.  Therefore, there is no adequate basis to assign a disability rating of 50 percent or a total disability rating as ankylosis of the lumbar spine is not present.  Moreover, the Board shall only consider assigning a disability rating of 40 percent based on criteria other than ankylosis.

The Veteran's statements and treatment records indicate that he has experienced  back problems throughout the period on appeal including symptoms such as pain and limitation of motion.

The Veteran underwent a VA examination in March 2010 at which he demonstrated forward flexion to 90 degrees with decreased range of motion to 70 degrees due to pain.  The Veteran's combined range of motion could not be calculated, because the examiner did not measure the Veteran's extension.  The examiner noted an altered gait and a history of muscle spasms.

The Veteran underwent a second VA examination in May 2010 at which he reported experiencing a progressive loss of range of motion and constant, severe, aching, deep throbbing, back pain.  The examiner found spasms, guarding, pain with motion, tenderness, a list, an antalgic gain, and scoliosis, but did not find any gibbus, kyphosis, flattening, lordosis, ankylosis, atrophy, weakness, or incapacitating episodes of spine disease.  The Veteran demonstrated forward flexion to 85 degrees, although the examiner indicated that there was objective evidence of pain on active range of motion.  The Veteran was able to perform three repetitions of range of motion testing, without any additional loss of range of motion.  

An August 2010 VA treatment record indicates that the Veteran had a forward flexion to approximately 80 degrees.

A November 11, 2010 SSA record indicates that the Veteran manifested a forward flexion of 10 degrees.  However, there is no indication that such a measurement was taken using a goniometer, and this measure is wildly out of proportion with the other readings taken during the course of the Veteran's appeal.

The Veteran underwent another VA examination on February 2, 2011.  The Veteran reported severe, constant, sharp, pulling, pain on movement especially upon bending, standing, sitting, and laying down.  The Veteran's forward flexion was measured to 60 degrees.  The examiner indicated that there was objective evidence of pain on active range of motion, but there was no additional loss of range of motion. 

The Veteran underwent an SSA evaluation by a private physician in December 2011.  The Veteran reported back pain exacerbated by bending and long periods of lying down.  The physician observed  tenderness of the spine.  The Veteran's flexion was measured to 90 degrees.

The Veteran underwent another VA examination in September 2016 at which he reported persistent low back pain, but denied flare-ups.  The Veteran also claimed that he had trouble walking and using stairs.  The Veteran claimed that he was unable to perform range of motion testing, but the examiner noted that the Veteran did not manifest ankylosis or incapacitating episodes due to IVDS.  The examiner observed that there was objective evidence of pain on palpitation of the paravertebral muscles of the lumbar spine, but the examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner determined that less movement than normal, instability of station, and disturbance of locomotion contributed to the Veteran's disability, but the examiner noted that it was impossible to determine without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability with repeated use over a period of time.  

The Veteran is entitled to a disability rating of 20 percent throughout the entire period on appeal.  The Veteran has already been granted a disability rating of 20 percent from November 3, 2010, and, prior to November 3, 2010, the Veteran manifested muscle spasm and guarding severe enough to cause an abnormal gait.  The Board notes that, in May 2010, a VA examiner opined that the Veteran did not manifest muscle spasms, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Nevertheless, the May 2010 VA examiner also indicated that the Veteran manifested spams and guarding as well as an abnormal gait.  Without an alternative explanation of how the Veteran manifested all of these conditions without them being related, the Board finds that it is at least as likely as not that the Veteran manifested spasms and guarding severe enough to cause an altered gait prior to November 3, 2010, and, therefore, the Veteran is entitled to a disability rating of 20 percent throughout the entire period of appeal.

The Veteran has not been shown to be entitled to a rating in excess of 20 percent for any distinct period on appeal.  In order to be entitled to a disability rating in excess of 20 percent, the Veteran must manifest a forward flexion of 30 degrees or less.  

The Veteran's forward flexion was measured numerous times throughout the period on appeal, and, with the exception of a single reading on November 11, 2010, the Veteran's forward flexion was never measured to anywhere even approximating 30 degrees or less.  As such, the Veteran does not meet the criteria for a disability rating in excess of 20 percent.  The Board does not have an explanation to the finding that the Veteran's forward flexion was limited to 10 degrees, but the fact remains that he demonstrated forward flexion to at least 60 degrees on every other occasion range of motion was measured during the course of his appeal, both before and after November 2010.  Moreover, there is no indication that this reading was taken using a goniometer and there were no indications as to whether such testing was based on active or passive range of motion or with weight-bearing.  All of which are required by VA regulations.  As such, the Board does not find that this isolated non-conforming measurement is sufficiently reliable to form the basis for a staged rating.  

The Board notes that during the September 2016 VA examination the Veteran reported that he was unable to perform range of motion testing.  Nevertheless, the examiner indicated that the Veteran did not manifest ankylosis.  As such, the Board must conclude that the Veteran was manifesting some range of motion, and, therefore, range of motion testing was not medically precluded.  Furthermore, the Board does not consider the Veteran's failure to participate in range of motion testing a sufficient basis for a finding that the Veteran's flexion was limited to 30 degrees or less.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

Nevertheless, the weight of the evidence does not establish that the Veteran manifested additional functional loss sufficient to warrant an increased disability rating.  In May 2010 and February 2011, VA examiners indicated that there was objective evidence of pain on active range of motion, but that the Veteran was able to perform three repetitions of range of motion testing, without additional loss of range of motion.  In September 2016, a VA examiner determined that less movement than normal, instability of station, and disturbance of locomotion contributed to the Veteran's disability, but the examiner noted that it was impossible to determine without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time.  The examiner also opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The Board notes that in March 2010 pain reduced the Veteran's range of motion from 90 degrees to 70 degrees.  Nevertheless, a forward flexion of 70 degrees is still well in excess of the requirements for a rating in excess of 20 percent.  Therefore, additional functional loss has not been sufficient to warrant an increased disability rating established by the evidence of record.

Knees

The Veteran is seeking increased ratings for his bilateral knee disabilities.  

The Veteran first filed for service connection in September 17, 2009, and, in July 2010, the RO granted service connection and assigned a disability rating of 10 percent effective October 2009.  In November 2010, the Veteran filed a supplemental claim for an increased disability rating; which the Board interprets as an appeal in light of the fact that it was filed within one year of the initial disability rating.

The Veteran's knee disabilities are evaluated pursuant to the diagnostic codes applicable to degenerative arthritis, the knee, and the leg; which are Diagnostic Codes 5003, & 5256-5263.  See 38 C.F.R. § 4.71a.  The Board notes that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not raised by the record.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, & 5263.  Diagnostic Code 5003 is not raised by the record either, because the Veteran has already been assigned disability ratings for each knee that provide a combined disability rating in excess of the maximum compensable disability rating of 20 percent for two major joints under Diagnostic Code 5003.

Under Diagnostic Code 5257, a disability rating of 10 percent is assigned when the Veteran's disability manifests in slight recurrent subluxation or lateral instability, and a disability rating of 20 percent is assigned when a knee disability manifests in moderate recurrent subluxation or lateral instability.  Finally, a disability rating of 30 percent is assigned when a knee disability manifests in severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5259, a disability rating of 10 percent is assigned for manifestations symptomatic of the removal of semilunar cartilage, and, under Diagnostic Code 5258, a disability rating of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258, 5259.

Under Diagnostic Code 5260, a disability rating of 10 percent is assigned when forward flexion is limited to 45 degrees, and a 20 percent disability rating is assigned when forward flexion is limited to 30 degrees.  Finally, a disability rating of 30 percent is assigned when forward flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees, and a 20 percent disability rating is assigned when extension is limited to 15 degrees.  A 30 percent disability rating is assigned when extension is limited to 20 degrees, and a 40 percent disability rating is assigned when extension is limited to 30 degrees.  Finally, a 50 percent disability rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's statements and treatment records indicate that he has experienced a variety of knee symptoms throughout the period on appeal including: knee pain, crepitus, and limited range of motion.

The Veteran underwent a VA examination in March 2010 at which he reported pain in both of his knees, and stated that aggravating factors included: walking more than 40 yards, driving more than 30 minutes, squatting, bending, using stairs, and standing for greater than 30 minutes.  The examiner noted that the Veteran's range of motion was from zero to 140 degrees with pain from 70 to 140 degrees in the right knee and from zero to 120 degrees with pain from 30 to 120 degrees in the left, but, after four repetitions of range of motion testing, the Veteran's range of motion was decreased to zero to 120 degrees in the right knee and zero to 110 degrees in the left.  The examiner noted that the Veteran's knees were stable, and both Lachman's and McMurray's tests were negative.  

August 2010 magnetic resonance imaging (MRI) showed effusion in both knees.

An August 2010 VA treatment record noted full extension in both knees.  The Veteran's flexion was approximately 120 degrees in the right knee and 110 to 120 degrees in the left.

A November 2010 SSA record indicates that the Veteran's extension was to zero degrees bilaterally.  The Veteran's flexion was measured to 110 degrees in the right knee and 105 degrees in the left.  The Veteran's strength was measured to three bilaterally out of a scale of five.

The Veteran underwent another VA examination in February 2011 at which he reported experiencing a variety of bilateral knee symptoms including: pain, stiffness, weakness, incoordination, popping, swelling, and tenderness, but he denied experiencing flare-ups, effusions, locking episodes, dislocation, and subluxation.  The examiner observed crepitus, effusion, tenderness, pain, and guarding of movement.  The examiner noted patellar and meniscus abnormalities bilaterally.  The examiner indicated that there was no instability of the Veteran's knees, but did find that McMurray's test was positive.  The Veteran's range of motion was to 90 degrees bilaterally with objective evidence of pain with active range of motion, but there was no additional limitation of range of motion after repetitions of range of motion testing.

The Veteran underwent an SSA evaluation by a private physician in December 2011.  He reported knee pain, popping, clicking, locking, and giving way.  The Veteran stated that pain became exacerbated by prolonged periods of sitting or standing.  The Veteran's flexion was measured to at least 90 degrees bilaterally.  The Veteran's extension in the right knee was normal and his extension in the left knee was limited to approximately 5 degrees.

The Veteran underwent another VA examination in September 2016 at which he asserted that since his last examination he had experienced pain with popping and cracking sounds.  When asked whether he had experienced any functional loss or impairment, the Veteran reported that he could not walk very well and had trouble using stairs.  The Veteran reported that he was not able to perform range of motion testing due to pain.  The examiner noted objective evidence of pain on weight bearing, localized tenderness on palpation, and crepitus.  The examiner indicated that the results of the examination were neither medically consistent or medically inconsistent with the Veteran's reports of functional loss, and the examiner was unable to opine whether pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability with repeated use over time without engaging in mere speculation.  The examiner indicated that the Veteran did not manifest ankylosis, and that the Veteran had normal muscle strength in his left knee and active movement against some resistance in the right.  Joint stability testing was performed upon the Veteran, and the results were normal.

A separate compensable disability rating is not warranted for any meniscus impairment.  In February 2011, a VA examiner indicated that the Veteran manifested patellar and meniscus abnormalities bilaterally, and the examiner observed effusion into the knees.  However, there is no record of any meniscus surgery, eliminating a rating under Diagnostic Code 5259.  Moreover, while the Veteran was found to have effusion in both knees, a compensable rating under Diagnostic Code 5258 requires dislocated semilunar cartilage as well as frequent episodes of "locking," and pain, in addition to the finding of effusion.  Here, even if all the other criteria were found, the Veteran's compensable ratings for his knees are already based on the presence of bilateral knee pain.  As such, to assign a separate rating based on this same pain would violate the rule against pyramiding.  

The weight of the evidence indicates that the Veteran is entitled to a separate compensable disability rating for instability of knees.  The Veteran was provided instability testing on multiple occasions throughout the period on appeal, and the results were almost always negative for instability.  Nevertheless in February 2011, a VA examiner noted a positive result for McMurray's sign when testing for instability.  Additionally, the Veteran reported, during the period on appeal, that his knees occasionally would give way.  As such, the Board finds that it is at least as likely as not that the Veteran's bilateral knee disabilities have manifested in instability.  Nevertheless, the fact that the Veteran's instability is so slight that it could repeatedly elude detection by multiple VA examiners during the period on appeal suggests that it should be characterized as mild; rather than moderate or severe.  As such, entitlement to separate disability ratings of 10 percent for instability of each knee is granted.

The Veteran is not entitled to increased disability ratings for his bilateral knee disabilities due to limitation of motion.  In order to meet the criteria for an increased disability rating, the Veteran's range of motion must be so functionally limited that extension is functionally limited to 10 degrees or more or flexion is functionally limited to 30 degrees or less.  The Veteran's flexion and extension of both knees have been measured multiple times throughout the period on appeal, and the Veteran has never manifested the necessary limitation of either flexion or extension.  As such, increased disability ratings for his bilateral knee disabilities due to limitation of motion are denied.

The Board notes that during the September 2016 VA examination the Veteran reported that he was unable to perform range of motion testing.  Nevertheless, the examiner indicated that the Veteran did not manifest ankylosis.  As such, the Board must conclude that the Veteran was manifesting some range of motion, and, therefore, range of motion testing was not medically precluded.  Furthermore, the Board does not consider the Veteran's failure to participate in range of motion testing a sufficient basis for a finding that the Veteran's flexion was limited to 30 degrees or less or his extension was limited to 10 degrees or more.

The Board notes that the Veteran manifested additional functional limitation during the period on appeal, because, in March 2010, the Veteran's range of motion was limited after repetitions of range of motion testing.  Even after the additional functional limitation however, the Veteran's flexion and extension were still well in excess of the necessary flexion or extension  measurements necessary for an increased disability rating due to limitation of motion.  As such, the Veteran's additional functional limitation was not sufficient to warrant an increased disability rating.

The Board has also noted that the effective date for the Veteran's disability ratings does not extend back to the date of claim in spite of ample evidence that the Veteran was manifesting knee symptomology throughout the period on appeal.  As such, the effective date for the Veteran's bilateral knee disability ratings should be the date of claim; September 17, 2009.

Hemorrhoids

At issue is whether the Veteran is entitled to a compensable disability rating for hemorrhoids.  Unfortunately, the evidence of record indicates that the Veteran is not.

The Veteran first filed for service connection in November 2009, and, in July 2010, the RO granted service connection and assigned a noncompensable disability rating effective the date the claim was received.  The Veteran appealed.

Disability ratings for hemorrhoids are assigned pursuant to Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable disability rating is assigned for mild or moderate symptoms, and a disability rating of 10 percent for large, thrombotic, or irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  Finally, a disability rating of 20 percent is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Veteran's treatment records indicate that he has sought treatment for hemorrhoids throughout the period on appeal.

The Veteran underwent a VA examination in March 2010 at which he reported experiencing anal itching, pain, tenesmus, swelling, and occasional perianal discharge; as well as bleeding once a month.  The examiner  indicated a normal size of lumen of the rectum and anus, and the examiner indicated that there were no signs or anemia, fissures, bleeding, or rectal prolapse.

The Veteran underwent another VA examination in February 2011 at which he reported experiencing hemorrhoids without thrombosis four or more times a year; resulting in bleeding two or three times per month.  The examiner observed external pea-size hemorrhoids, and the examiner indicated that there was no evidence of thrombosis or fissures. 

The weight of the evidence indicates that the Veteran is not entitled to a compensable disability rating for hemorrhoids.  In order to be entitled to a compensable disability rating, the Veteran must manifest large, thrombotic, or irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences or hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  The Veteran manifested multiple hemorrhoid symptoms during the pendency of the appeal, but he only manifested small, non-thrombotic hemorrhoids with occasional bleeding but without anemia or fissures during the period on appeal.  Moreover, the Veteran's current noncompensable disability rating anticipates mild and moderate hemorrhoid symptoms.  As such, a compensable disability rating for hemorrhoids is denied.
ORDER

Service connection for a left leg disability is denied.

Service connection for hypertension is denied.

A disability rating of 20 percent for a back disability from September 17, 2009 to November 2, 2010 is granted; subject to the laws and regulations governing the payment of VA monetary benefits.

A rating in excess of 20 percent for a back disability is denied.

An effective date of September 17, 2009 for a disability rating of 10 percent for the right knee is granted; subject to the laws and regulations governing the payment of VA monetary benefits.

An effective date of September 17, 2009 for a disability rating of 10 percent for the left knee is granted; subject to the laws and regulations governing the payment of VA monetary benefits.

A separate compensable disability rating of 10 percent for instability of the right knee is granted effective September 17, 2009; subject to the laws and regulations governing the payment of VA monetary benefits.

A separate compensable disability rating of 10 percent for instability of the left knee is granted effective September 17, 2009; subject to the laws and regulations governing the payment of VA monetary benefits.

A compensable disability rating for hemorrhoids is denied.





REMAND

Sleep Apnea

The Veteran is seeking service connection for sleep apnea.  The RO previously denied service connection in July 2010 after noting that there was no in-service incurrence of sleep apnea or a current diagnosis of sleep apnea.  Nevertheless, a September 2015 VA treatment record contains a diagnosis of obstructive sleep apnea, and, in a survey of his medical history provided contemporaneously with his separation examination, the Veteran noted a history of recent weight changes.  Obesity does not provide an adequate basis for an in-service incurrence; VAOPGCPREC 1-2017 (January 6, 2017); but obesity is sometimes associated with sleep apnea.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded for a VA examination in order to determine the nature and etiology of the Veteran's sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Eye Disorder

The Veteran is seeking service connection for a bilateral eye disorder which he contends is due to chemical exposure.  The Veteran's treatment records indicate that he currently has vision problems, and the Veteran provided credible reports in a written statement that, during a period of service, he worked with and was exposed to chemicals.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded to provide the Veteran with a VA examination in order to determine the nature and etiology of Veteran's vision problems.  See McLendon.

Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction.  In May 2010, a VA examiner diagnosed the Veteran with erectile dysfunction, but opined that it was not secondary to the Veteran's previously service-connected back disability in light of the Veteran's history of venereal disease.  

However, the Veteran's service treatment records indicate that he sought treatment for venereal disease on multiple occasions and reported a history of venereal disease on his service separation examination.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded for an examination in order to determine whether the Veteran's erectile dysfunction was the result of venereal disease incurred during a period of service.  See McLendon.  Additionally, the issue of entitlement to special monthly compensation for loss of use of creative organ with the scope of the Veteran's claim.  38 C.F.R. §§  3.350, 4.116 at Note 1.

Dental Disorder

The Veteran contends that he is entitled to service connection for a dental disorder for VA compensation purposes.  The Veteran's service induction examination did not identify any missing teeth or dental conditions.  Service treatment records also indicate that the Veteran subsequently lost teeth numbers three, 14, 19, and 30.  Finally, a September 2003 private treatment record indicated that the Veteran was missing additional teeth as well.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded for a VA examination.  See McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain medical opinions to address the following questions.  To the extent physical examinations are needed to answer the questions, they should be scheduled.  Please answer the following:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's sleep apnea either began during or was otherwise caused by his military service?  Why or why not?  In so doing, the examiner should address the significance, if any, of the fact that the Veteran reported in a survey of his medical history upon separation of service that he had a history of recent weight changes?  

1b.  Is it at least as likely as not (50 percent or more) that the Veteran has an eye disorder that either began during or was otherwise caused by his military service?  Why or why not?  In so doing the examiner should address the significance, if any, of chemical exposure during a period of service?  

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's erectile dysfunction either began during or was otherwise caused by his military service?  Why or why not?  In so doing the examiner should address the significance, if any, of the Veteran's treatment for venereal disease during a period of service and the May 2010 VA examination which suggests a relationship between the Veteran's history of venereal disease and erectile dysfunction

1d.  Does the Veteran have a current diagnosis of a dental disorder?  Why or why not?  

If so, does the dental disorder include loss of teeth due to loss of substance of body of maxilla or mandible?  Why or why not?

If so, is the loss of substance of the body of maxilla or mandible due to trauma or osteomyelitis?  Why or why not?  Alternatively, is the loss of substance of the body of maxilla or mandible due to the loss of the alveolar process as a result of periodontal disease?  Why or why not?

Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of a dental disorder and an in-service incurrence?  Why or why not?

In so doing the examiner should address the significance, if any, of the Veteran's reports during a March 2010 VA examination of oral trauma as a result of a motor vehicle accident?  

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


